Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of  June 9, 2005,
with an “effective date” of November 5, 2005 (executive’s anniversary of initial
employment) by and between PAT FAYHEE (“Executive”) and FIRST NATIONAL BANK OF
OTTAWA, a national banking association (the “Bank”),  (which shall be deemed to
include any affiliate or related entity of the Bank whether currently in
existence or later created or acquired,  including specifically the covenant not
to compete and change of control provisions herein ), the terms of which are as
follows:

 

Term With Automatic Renewal Provisions.  The Executive’s employment hereunder
shall be for a two (2) year term commencing as of the Effective Date and shall
automatically renew for an additional one (1) year period on each anniversary of
the Effective Date, unless sooner terminated at any time by either party, with
or without Cause (as defined below), such termination to be effective as of
ninety (90) days after written notice to that effect is delivered to the other
party; provided that either party may provide the other party with notice that
the term of this Agreement shall not renew, in which case this Agreement shall
terminate at the end of the then-current term of this Agreement. 
Notwithstanding any other provision of this Section 1 to the contrary, this
Agreement shall automatically terminate upon Executive’s attainment of age
sixty-five (65).

 


SECTION 1.                                          EMPLOYMENT DUTIES.  DURING
THE TERM OF THIS AGREEMENT, EXECUTIVE WILL SERVE AS THE EXECUTIVE VICE PRESIDENT
AND CHIEF LENDING OFFICER OF THE BANK, SUBJECT TO THE TERMS OF THIS AGREEMENT
AND TO THE DIRECTION OF THE PRESIDENT OF THE BANK. EXECUTIVE SHALL PERFORM SUCH
DUTIES COMMENSURATE WITH HIS POSITION AND TITLE AS ARE REASONABLE AND CUSTOMARY,
INCLUDING, BUT NOT LIMITED TO PERSONNEL MATTERS, EXPENSE CONTROL, PRODUCT
PRICING, LOAN APPROVAL, ETC. AND SHALL, ON A FULL-TIME BASIS, SERVE THE BANK
FAITHFULLY, DILIGENTLY AND COMPETENTLY AND TO THE BEST OF HIS ABILITY.


 


SECTION 2.                                          COMPENSATION.  IN EXCHANGE
FOR EXECUTIVE’S SERVICES AS EXECUTIVE VICE PRESIDENT AND CHIEF LENDING OFFICER,
EXECUTIVE SHALL BE COMPENSATED AS FOLLOWS:


 


(A)                                  THE BANK SHALL PAY EXECUTIVE AN ANNUAL BASE
SALARY FOR 2005 OF $131,340.00 (THE “BASE SALARY”).  THE BASE SALARY SHALL BE
ADJUSTED ON JANUARY 1, 2006 AND ANNUALLY THEREAFTER, PURSUANT TO THE NORMAL
COMPENSATION PRACTICES OF THE BANK BUT SHALL NOT BE LESS THAN EITHER THE
PREVIOUS YEAR’S BASE SALARY OR THE BASE SALARY (EXCLUSIVE OF BONUSES AND OTHER
INCENTIVE COMPENSATION) OF 105% OF A CHIEF LENDING OFFICER FOR A $250-500
MILLION FINANCIAL INSTITUTION IN ILLINOIS AS REPORTED IN THE MOST RECENT
ILLINOIS BANKER’S ASSOCIATION ANNUAL SURVEY. THE BASE SALARY SHALL BE PAYABLE IN
ACCORDANCE WITH THE BANK’S ORDINARY PAYMENT PRACTICES AND SHALL BE SUBJECT TO
WITHHOLDING AND EMPLOYMENT TAXES.


 


(B)                                 EXECUTIVE SHALL CONTINUE TO PARTICIPATE IN
THE EMPLOYEE BONUS PLAN AND SHALL REMAIN A PARTICIPANT IN THE “IMPACT GROUP” FOR
ALLOCATION OF BONUSES UNDER THE PLAN, AS THAT PLAN IS CONSTITUTED AND AS AMENDED
FROM TIME TO TIME.  THE BANK MAY

 

--------------------------------------------------------------------------------


 


ADJUST THE ALLOCATION, AS NECESSARY, TO ACCOMMODATE NON-OPERATING FLUCTUATIONS
IN BOOK VALUE.


 


(C)                                  EXECUTIVE MAY, AT THE DISCRETION OF THE
BOARD, BE GRANTED STOCK OPTIONS OR OTHER AND FURTHER COMPENSATION.


 


(D)                                 EXECUTIVE HAS BEEN INCLUDED IN THE BANK’S
SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM (SERP), WHICH IS PARTIALLY FUNDED WITH
CERTAIN “BANK-OWNED LIFE INSURANCE” (BOLI) POLICIES, AND SHALL CONTINUE TO BE
INCLUDED IN THAT PLAN, AS HERETOFORE ESTABLISHED BY THE BOARD OF DIRECTORS AND
AS MAY BE AMENDED OR MODIFIED BY THEM IN THE FUTURE.


 


(E)                                  BANK WILL ALSO PAY TO EXECUTIVE AN
INCENTIVE FOR LOAN PRICING GEARED TOWARD PROFITABILITY WHICH SHALL BE EQUAL TO
35% OF THE ANNUALIZED PROFIT OVER AND ABOVE A BASE RATE DETERMINED BY OUR
PRICING SHEET, WHICH TARGETS A RETURN ON OUR ASSETS OF 1.5% FOR EACH NEW ASSET,
WITH A MINIMUM INCENTIVE OF 25 BASIS POINTS ANNUALIZED FOR EACH NEW LOAN
CUSTOMER BROUGHT BY EXECUTIVE TO THE BANK.


 


(F)                                    EXECUTIVE HAS PREVIOUSLY EXECUTED A
DEFERRED COMPENSATION AGREEMENT, KNOWN AS THE “PATRICK FAYHEE RABBI TRUST”, TO
WHICH EXECUTIVE MAY DEFER CERTAIN ELEMENTS OF HIS COMPENSATION, CONSISTENT WITH
THAT PLAN AND APPLICABLE LAWS AND REGULATIONS.


 


SECTION 3.                                          BENEFITS.


 


(A)                                  EXECUTIVE ALSO SHALL BE ENTITLED TO
PARTICIPATE IN ALL COVERAGES, INCLUDING LIFE, HEALTH, AND DISABILITY INSURANCE
AND EMPLOYEE BENEFIT PLANS AND PROGRAMS AS OFFERED FROM TIME TO TIME TO
EXECUTIVE OFFICERS OF THE BANK OR TO DIRECTORS.  EXECUTIVE’S AND HIS DEPENDENTS’
PARTICIPATION IN ANY SUCH PLAN OR PROGRAM SHALL BE SUBJECT TO THE PROVISIONS,
RULES, REGULATIONS AND LAWS APPLICABLE THERETO.


 


(B)                                 EXECUTIVE SHALL BE ENTITLED TO PAID VACATION
IN ACCORDANCE WITH BANK POLICIES APPLICABLE TO ITS EXECUTIVE OFFICERS.


 


(C)                                  EXECUTIVE SHALL ALSO BE ABLE TO PARTICIPATE
IN SPECIAL INCENTIVES FOR BUSINESS DEVELOPMENT, PROFITABILITY, OR PRICING AS
DETERMINED FROM TIME TO TIME BY THE PRESIDENT.


 


(D)                                 THE BANK SHALL PAY REASONABLE EXPENSES
RELATED TO EXECUTIVE’S PARTICIPATION IN BUSINESS AND BUSINESS-RELATED SOCIAL
EVENTS AND FOR SUCH CLUB, COMMUNITY AND PROFESSIONAL ASSOCIATION DUES AND
EXPENSES THAT EXECUTIVE AND THE PRESIDENT OF THE BANK AGREE ARE IN THE BEST
INTERESTS OF THE BANK.


 


SECTION 4.                                          RESTRICTIVE COVENANTS. 
EXECUTIVE ACKNOWLEDGES AND AGREES THAT IN THE COURSE OF HIS EMPLOYMENT HE WILL
LEARN VALUABLE TRADE SECRETS AND OTHER PROPRIETARY INFORMATION, AND THAT THE
BANK WOULD BE IRREPARABLY DAMAGED IF EXECUTIVE WERE TO USE OR DISCLOSE SUCH

 

2

--------------------------------------------------------------------------------


 


INFORMATION AND/OR TO PROVIDE SERVICES TO ANY PERSON OR ENTITY IN VIOLATION OF
THE RESTRICTIONS CONTAINED IN THIS AGREEMENT.  ACCORDINGLY, EXECUTIVE AGREES
THAT DURING THE TERM OF THIS AGREEMENT AND FOR TWELVE (12) MONTHS THEREAFTER
(THE “RESTRICTED PERIOD”), EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, EITHER
FOR HIMSELF OR FOR ANY OTHER PERSON OR ENTITY:


 


(A)                                  ENGAGE OR PARTICIPATE IN ANY ACTIVITY OR
BUSINESS, OR ASSIST, ADVISE OR BE CONNECTED WITH (INCLUDING AS AN EMPLOYEE,
OWNER, PARTNER, SHAREHOLDER, OFFICER, DIRECTOR, ADVISOR, CONSULTANT, AGENT OR
OTHERWISE), OR PERMIT HIS NAME TO BE USED BY OR OTHERWISE RENDER SERVICES,
DIRECTLY OR INDIRECTLY, FOR ANY PERSON OR ENTITY WHICH DIRECTLY COMPETES WITH
THE BANK AND WHICH HAS A FACILITY LOCATED WITHIN TWENTY (20) MILES OF ANY
FACILITY OF THE BANK OR WITHIN TWENTY (20) MILES OF ANY FACILITY THAT THE BANK,
AS OF THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT, PLANS TO ACQUIRE, MERGE
WITH, OR ESTABLISH WITHIN THE TWELVE (12)-MONTH PERIOD FOLLOWING EXECUTIVE’S
TERMINATION OF EMPLOYMENT;


 


(B)                                 DIRECTLY OR INDIRECTLY SOLICIT OR ATTEMPT TO
SOLICIT BUSINESS FROM ANY CUSTOMER OF THE BANK WITH WHICH EXECUTIVE HAS HAD
CONTACT DURING THE SIX (6) MONTHS PRIOR TO EXECUTIVE’S TERMINATION OF EMPLOYMENT
WITH THE BANK FOR THE PURPOSE OF HAVING SUCH CUSTOMER OR OTHER BUSINESS RELATION
OF THE BANK TO CEASE DOING BUSINESS WITH THE BANK; OR


 


(C)                                  DIRECTLY OR INDIRECTLY SOLICIT OR INDUCE OR
ATTEMPT TO SOLICIT OR INDUCE ANY OFFICER, EMPLOYEE OR AGENT OF THE BANK WHO IS
AN OFFICER, EMPLOYEE OR AGENT OF THE BANK AS OF THE EFFECTIVE DATE OF
EXECUTIVE’S TERMINATION OF EMPLOYMENT TO CEASE EMPLOYMENT OR ASSOCIATION WITH
THE BANK.


 


SECTION 5.                                          CONFIDENTIAL INFORMATION. 
EXECUTIVE RECOGNIZES THAT, AS A RESULT OF HIS EMPLOYMENT BY THE BANK, HE WILL
GAIN POSSESSION OF CONFIDENTIAL INFORMATION AS DEFINED BELOW. ACCORDINGLY,
EXECUTIVE AGREES AS FOLLOWS:


 


(A)                                  EXECUTIVE SHALL NOT AT ANY TIME DURING OR
AFTER TERMINATION OF THIS AGREEMENT, IN ANY FORM OR MANNER, WHETHER DIRECTLY OR
INDIRECTLY, DISCLOSE OR COMMUNICATE ANY CONFIDENTIAL INFORMATION TO ANY THIRD
PARTY, OR OTHERWISE UTILIZE ANY CONFIDENTIAL INFORMATION FOR EXECUTIVE’S BENEFIT
OR FOR THE BENEFIT OF ANY THIRD PARTY. FOR PURPOSES OF THIS AGREEMENT,
“CONFIDENTIAL INFORMATION” SHALL INCLUDE, ANY FINANCIAL DATA, BUSINESS PLANS AND
STRATEGIES, AND LISTS OF ACTUAL OR POTENTIAL CUSTOMERS OF THE BANK AND
INFORMATION CONCERNING RELATIONSHIPS THEREWITH, ANY OF WHICH (I) DERIVES
INDEPENDENT ECONOMIC VALUE, ACTUAL OR POTENTIAL, FROM NOT BEING GENERALLY KNOWN
TO THE PUBLIC AND (II) IS THE SUBJECT OF EFFORTS THAT ARE REASONABLY UNDER THE
CIRCUMSTANCES TO MAINTAIN ITS SECRECY. “CONFIDENTIAL INFORMATION” SHALL ALSO
INCLUDE ANY INFORMATION CONCERNING A THIRD PARTY THAT HAS BEEN DISCLOSED TO THE
BANK IN CONFIDENCE WHICH THE BANK HAS AN OBLIGATION TO TREAT AS CONFIDENTIAL.


 


(B)                                 EXECUTIVE SHALL, IMMEDIATELY FOLLOWING A
REQUEST FROM THE BANK, RETURN TO THE BANK, WITHOUT RETAINING COPIES, ALL
TANGIBLE ITEMS OF BANK PROPERTY WHICH ARE OR WHICH CONTAIN CONFIDENTIAL
INFORMATION. EXECUTIVE SHALL DESTROY ANY CONFIDENTIAL INFORMATION STORED IN
ELECTRONIC, MAGNETIC, OR OTHER MECHANICAL MEDIUM.

 

3

--------------------------------------------------------------------------------


 


SECTION 6.                                          SPECIFIC PERFORMANCE.
 EXECUTIVE ACKNOWLEDGES THAT THE RESTRICTIONS CONTAINED IN SECTIONS 5 AND 6 ARE
REASONABLE AND NECESSARY FOR THE PROTECTION OF THE LEGITIMATE BUSINESS INTERESTS
OF THE BANK AND THAT ANY VIOLATION OF THESE RESTRICTIONS WOULD CAUSE SUBSTANTIAL
INJURY TO THE BANK AND WOULD CAUSE IRREPARABLE HARM TO THE BANK, AND THAT THE
BANK WOULD NOT HAVE ENTERED INTO THIS AGREEMENT WITH EXECUTIVE WITHOUT RECEIVING
THE ADDITIONAL CONSIDERATION OFFERED BY THE EXECUTIVE IN BINDING HIMSELF TO
THESE RESTRICTIONS AND THAT SUCH RESTRICTIONS WERE A MATERIAL INDUCEMENT TO THE
BANK TO ENTER INTO THIS AGREEMENT.  BY REASON OF THE FOREGOING, EXECUTIVE
CONSENTS AND AGREES THAT IF HE VIOLATES ANY PROVISION OF SECTION 5 OR 6 OF THIS
AGREEMENT, THE BANK SHALL BE ENTITLED, IN ADDITION TO ANY OTHER RIGHTS AND
REMEDIES THAT IT MAY HAVE, TO APPLY TO ANY COURT OF COMPETENT JURISDICTION FOR
SPECIFIC PERFORMANCE AND/OR INJUNCTIVE OR OTHER EQUITABLE RELIEF IN ORDER TO
ENFORCE, OR PREVENT ANY CONTINUING VIOLATION OF, THE PROVISIONS OF SUCH SECTION.
IN THE EVENT EXECUTIVE BREACHES SECTION 5 OF THIS AGREEMENT AND THE BANK BRINGS
LEGAL ACTION FOR INJUNCTIVE OR OTHER RELIEF, THE BANK SHALL NOT, AS A RESULT OF
THE TIME INVOLVED IN OBTAINING SUCH RELIEF, BE DEPRIVED OF THE BENEFIT OF THE
FULL RESTRICTED PERIOD.  ACCORDINGLY, THE RESTRICTED PERIOD SHALL BE DEEMED TO
HAVE THE DURATION SPECIFIED IN SECTION 5 COMPUTED FROM THE DATE THE RELIEF IS
GRANTED BUT REDUCED BY THE TIME BETWEEN THE PERIOD WHEN THE RESTRICTED PERIOD
BEGAN TO RUN AND THE DATE OF THE FIRST VIOLATION OF SECTION 5 BY EXECUTIVE.


 


SECTION 7.                                          ENFORCEMENT.  EXECUTIVE
ACKNOWLEDGES THAT THE TERRITORIAL, TIME AND SCOPE LIMITATIONS SET FORTH IN
SECTIONS 5 AND 6, AS APPLICABLE, ARE REASONABLE AND ARE PROPERLY REQUIRED FOR
THE PROTECTION OF THE BANK AND IN THE EVENT THAT ANY SUCH TERRITORIAL, TIME OR
SCOPE LIMITATION IS DEEMED TO BE UNSEASONABLE BY A COURT OF COMPETENT
JURISDICTION, THE BANK AND EXECUTIVE AGREE, AND EXECUTIVE SUBMITS, TO THE
REDUCTION OF ANY OR ALL OF SAID TERRITORIAL, TIME OR SCOPE LIMITATIONS TO SUCH
AN AREA, PERIOD OF SCOPE AS SAID COURT SHALL DEEM REASONABLE AND ENFORCEABLE
UNDER THE CIRCUMSTANCES.


 


SECTION 8.                                          TERMINATION; SEVERANCE.
 NOTWITHSTANDING THE PROVISIONS OF SECTION 1 AND THE OTHER PROVISIONS OF THIS
AGREEMENT, EXECUTIVE’S EMPLOYMENT WITH THE BANK AND THIS AGREEMENT MAY BE
TERMINATED PRIOR TO THE EXPIRATION OF THE THEN-CURRENT TERM OF THIS AGREEMENT AS
FOLLOWS:

 


(A)                                  FOR CAUSE.  THE BOARD MAY AT ANY TIME
TERMINATE THIS AGREEMENT (PROVIDED THAT THE PROVISIONS OF SECTIONS 5 AND 6 SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT) AND EXECUTIVE’S EMPLOYMENT FOR
CAUSE.  “CAUSE,” IS DEFINED AS (I) EXECUTIVE’S CONVICTION FOR, OR PLEA OF NOLO
CONTENDERE TO, A FELONY OR CRIME INVOLVING MORAL TURPITUDE; (II) EXECUTIVE’S
COMMISSION OF AN ACT INVOLVING SELF-DEALING, FRAUD OR PERSONAL PROFIT THAT IS
INJURIOUS TO THE BANK; (III) EXECUTIVE’S MATERIAL FAILURE TO PERFORM HIS DUTIES
HEREUNDER, AND (IV) EXECUTIVE’S BREACH OF ANY MATERIAL PROVISION OF THIS
AGREEMENT. ANY TERMINATION BY THE BANK UNDER THIS SECTION 9(A) SHALL BE IN
WRITING. IN THE EVENT OF TERMINATION UNDER THIS SECTION 9(A), THE BANK’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL CEASE, EXCEPT THAT EXECUTIVE SHALL BE
ENTITLED TO HIS BASE SALARY FOR SERVICES PERFORMED THROUGH THE DATE OF SUCH
TERMINATION.


 


(B)                                 WITHOUT CAUSE.  THE BOARD MAY AT ANY TIME,
TERMINATE THIS AGREEMENT (PROVIDED THAT THE PROVISIONS OF SECTIONS 5 AND 6 SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT) AND EXECUTIVE’S EMPLOYMENT WITHOUT
CAUSE, UPON NINETY (90) DAYS’

 

4

--------------------------------------------------------------------------------


 


WRITTEN NOTICE TO EXECUTIVE. IN THE EVENT OF TERMINATION PURSUANT TO THIS
SECTION 9(B), EXECUTIVE SHALL BE ENTITLED TO HIS BASE SALARY FOR WHAT WOULD HAVE
BEEN THE REMAINDER OF THE THEN-CURRENT TERM OF THIS AGREEMENT, WHICH AMOUNTS
SHALL BE PAID IN EQUAL INSTALLMENTS OVER WHAT WOULD HAVE BEEN THE REMAINDER OF
THE TERM OF THIS AGREEMENT.


 


(C)                                  UPON DEATH OR DISABILITY.  IN THE EVENT OF
EXECUTIVE’S DEATH OR “TOTAL DISABILITY,” WHICH FOR PURPOSES OF THIS SECTION 9(C)
SHALL BE DEFINED AS EXECUTIVE’S INABILITY TO PERFORM THE ESSENTIAL FUNCTIONS OF
HIS JOB, WITH OR WITHOUT REASONABLE ACCOMMODATION, DUE TO ILLNESS, INJURY OR
OTHER PHYSICAL OR MENTAL INCAPACITY, FOR A PERIOD OF NINETY (90) OR MORE DAYS IN
ANY TWELVE (12) MONTH PERIOD THIS AGREEMENT AND EXECUTIVE’S EMPLOYMENT SHALL
TERMINATE (PROVIDED THAT THE PROVISIONS OF SECTIONS 5 AND 6 SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT).  IN THE EVENT OF TERMINATION UNDER THIS SECTION
9(C), THE BANK’S OBLIGATIONS UNDER THIS AGREEMENT SHALL CEASE, EXCEPT THAT
EXECUTIVE SHALL BE ENTITLED TO HIS BASE SALARY FOR SERVICES PERFORMED THROUGH
THE DATE OF SUCH TERMINATION.


 


(D)                                 CHANGE OF CONTROL.  IF A CHANGE OF CONTROL,
AS DEFINED BELOW, OCCURS AND EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE
EXECUTIVE OR THE BOARD FOR ANY REASON WITHIN NINETY (90) DAYS FOLLOWING THE
CHANGE OF CONTROL, THEN THE BANK OR ITS SUCCESSOR, AS THE CASE MAY BE, SHALL PAY
EXECUTIVE IN ONE (1) LUMP SUM WITHIN FIVE (5) BUSINESS DAYS FOLLOWING HIS
TERMINATION OF EMPLOYMENT TWO (2) TIMES THE SUM OF (I) HIS ANNUAL BASE SALARY AS
OF THE DATE OF TERMINATION (WHICH AMOUNT SHALL BE NO LESS THAN THE AMOUNT OF HIS
BASE SALARY IMMEDIATELY PRECEDING THE DATE OF CHANGE OF CONTROL), AND (II) THE
AVERAGE OF HIS CASH BONUS PAID WITH RESPECT TO THE TWO (2) YEARS IMMEDIATELY
PRECEDING THE DATE OF THE CHANGE OF CONTROL.  IN ADDITION, THE BANK OR ITS
SUCCESSOR, AS THE CASE MAY BE, SHALL PAY EXECUTIVE’S COBRA PREMIUM FOR EIGHTEEN
(18) MONTHS, CONSISTENT WITH EXECUTIVE’S ELECTIONS UNDER COBRA AND HIS RIGHT TO
CONTINUATION OF BENEFITS THEREUNDER.  FOR PURPOSES OF THIS SECTION 9(D) “CHANGE
OF CONTROL”  SHALL BE DEFINED AS:


 


(I)            THE CONSUMMATION OF THE ACQUISITION BY ANY PERSON (AS SUCH TERM
IS DEFINED IN SECTION 13(D) OR 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (THE “1934 ACT”)) OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE
13D-3 PROMULGATED UNDER THE 1934 ACT) OF FIFTY PERCENT (50%) OR MORE OF THE
COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE COMPANY;
OR


 


(II)           THE INDIVIDUALS WHO, AS OF THE DATE HEREOF, ARE MEMBERS OF THE
BOARD OF DIRECTORS OF THE HOLDING COMPANY (THE “HOLDING COMPANY BOARD”) CEASE
FOR ANY REASON TO CONSTITUTE A MAJORITY OF THE HOLDING COMPANY BOARD, UNLESS THE
ELECTION, OR NOMINATION FOR ELECTION BY THE STOCKHOLDERS, OF ANY NEW DIRECTOR
WAS APPROVED BY A VOTE OF A MAJORITY OF THE HOLDING COMPANY BOARD, AND SUCH NEW
DIRECTOR SHALL, FOR PURPOSES OF THIS AGREEMENT, BE CONSIDERED AS A MEMBER OF THE
HOLDING COMPANY BOARD; OR

 

5

--------------------------------------------------------------------------------


 


(III)          CONSUMMATION OF (1) A MERGER OR CONSOLIDATION IF THE
STOCKHOLDERS, IMMEDIATELY BEFORE SUCH MERGER OR CONSOLIDATION, DO NOT, AS A
RESULT OF SUCH MERGER OR CONSOLIDATION, OWN, DIRECTLY OR INDIRECTLY, MORE THAN
FIFTY PERCENT (50%) OF THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES OF THE ENTITY RESULTING FROM SUCH MERGER OR CONSOLIDATION, IN
SUBSTANTIALLY THE SAME PROPORTION AS THEIR OWNERSHIP OF THE COMBINED VOTING
POWER OF THE VOTING SECURITIES OUTSTANDING IMMEDIATELY BEFORE SUCH MERGER OR
CONSOLIDATION OR (2) A COMPLETE LIQUIDATION OR DISSOLUTION OR AN AGREEMENT FOR
THE SALE OR OTHER DISPOSITION OF SUBSTANTIALLY ALL OF THE CONSOLIDATED ASSETS OF
THE HOLDING COMPANY OR THE BOARD.


 

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because fifty percent (50%) or more of the combined voting power of the
then outstanding securities is acquired by (1) a trustee or other fiduciary
holding securities under one or more employee benefit plans maintained for
employees of the entity or (2) any corporation which, immediately prior to such
acquisition, is owned directly or indirectly by the stockholders in the same
proportion as their ownership of stock immediately prior to such acquisition.

 


(E)                                  LIMITATIONS ON SEVERANCE.  IT IS THE
INTENTION OF THE BANK AND THE EXECUTIVE THAT NO PORTION OF ANY PAYMENT UNDER
THIS AGREEMENT, OR PAYMENTS TO OR FOR THE BENEFIT OF THE EXECUTIVE UNDER ANY
OTHER AGREEMENT OR PLAN, BE DEEMED TO BE AN “EXCESS PARACHUTE PAYMENT” AS
DEFINED IN SECTION 280G OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), OR ITS SUCCESSORS. IT IS AGREED THAT THE PRESENT VALUE OF AND PAYMENTS
TO OR FOR THE BENEFIT OF THE EXECUTIVE IN THE NATURE OF COMPENSATION, RECEIPT OF
WHICH IS CONTINGENT ON THE CHANGE OF CONTROL, AND TO WHICH SECTION 280G OF THE
CODE APPLIES (IN THE AGGREGATE “TOTAL PAYMENTS”) SHALL NOT EXCEED AN AMOUNT
EQUAL TO ONE DOLLAR LESS THAN THE MAXIMUM AMOUNT WHICH THE BANK MAY PAY WITHOUT
LOSS OF DEDUCTION UNDER SECTION 280G(A) OF THE CODE. PRESENT VALUE FOR PURPOSES
OF THIS AGREEMENT SHALL BE CALCULATED IN ACCORDANCE WITH SECTION 280G(D)(4) OF
THE CODE. WITHIN ONE HUNDRED AND TWENTY (120) DAYS FOLLOWING THE EARLIER OF (A)
THE GIVING OF THE NOTICE OF TERMINATION OR (B) THE GIVING OF NOTICE BY THE BANK
TO THE EXECUTIVE OF ITS BELIEF THAT THERE IS A PAYMENT OR BENEFIT DUE THE
EXECUTIVE WHICH WILL RESULT IN AN EXCESS PARACHUTE PAYMENT AS DEFINED IN SECTION
280G OF THE CODE, THE EXECUTIVE AND THE BANK, AT THE BANK’S EXPENSE, SHALL
OBTAIN THE OPINION OF SUCH LEGAL COUNSEL AND CERTIFIED PUBLIC ACCOUNTANTS AS THE
BANK MAY CHOOSE (NOTWITHSTANDING THE FACT THAT SUCH PERSONS HAVE ACTED OR MAY
ALSO BE ACTING AS THE LEGAL COUNSEL OR CERTIFIED PUBLIC ACCOUNTANTS FOR THE
BANK), WHICH OPINIONS NEED NOT BE UNQUALIFIED, WHICH SETS FORTH (A) THE AMOUNT
OF THE BASE PERIOD INCOME OF THE EXECUTIVE, (B) THE PRESENT VALUE OF TOTAL
PAYMENTS AND (C) THE AMOUNT AND PRESENT VALUE OF ANY EXCESS PARACHUTE PAYMENTS.
IN THE EVENT THAT SUCH OPINIONS DETERMINE THAT THERE WOULD BE AN EXCESS
PARACHUTE PAYMENT, THE PAYMENT HEREUNDER OR ANY OTHER PAYMENT DETERMINED BY SUCH
COUNSEL TO BE INCLUDABLE IN TOTAL PAYMENTS SHALL BE MODIFIED, REDUCED OR
ELIMINATED AS SPECIFIED BY THE EXECUTIVE IN WRITING DELIVERED TO THE BANK WITHIN
NINETY (90) DAYS OF HIS RECEIPT OF SUCH OPINIONS OR, IF THE EXECUTIVE FAILS TO
SO NOTIFY THE BANK, THEN AS THE BANK SHALL REASONABLY DETERMINE, SO THAT

 

6

--------------------------------------------------------------------------------


 


UNDER THE BASES OF CALCULATION SET FORTH IN SUCH OPINIONS THERE WILL BE NO
EXCESS PARACHUTE PAYMENT. THE PROVISIONS OF THIS SUBPARAGRAPH, INCLUDING THE
CALCULATIONS, NOTICES AND OPINIONS PROVIDED FOR HEREIN SHALL BE BASED UPON THE
CONCLUSIVE PRESUMPTION THAT (A) THE COMPENSATION AND BENEFITS PROVIDED FOR IN
SECTIONS 3 AND 4 HEREOF AND (B) ANY OTHER COMPENSATION EARNED BY THE EXECUTIVE
PURSUANT TO THE BANK’S COMPENSATION PROGRAMS WHICH WOULD HAVE BEEN PAID IN ANY
EVENT, ARE REASONABLE COMPENSATION FOR SERVICES RENDERED, EVEN THOUGH THE TIMING
OF SUCH PAYMENT IS TRIGGERED BY THE CHANGE OF CONTROL; PROVIDED, HOWEVER, THAT
IN THE EVENT SUCH LEGAL COUNSEL SO REQUESTS IN CONNECTION WITH THE OPINION
REQUIRED BY THIS SUBPARAGRAPH, THE EXECUTIVE AND THE BANK SHALL OBTAIN, AT THE
BANK’S EXPENSE, AND THE LEGAL COUNSEL MAY RELY ON IN PROVIDING THE OPINION, THE
ADVICE OF A FIRM OF RECOGNIZED EXECUTIVE COMPENSATION CONSULTANTS AS TO THE
REASONABLENESS OF ANY ITEM OF COMPENSATION TO BE RECEIVED BY THE EXECUTIVE. IN
THE EVENT THAT THE PROVISIONS OF SECTIONS 280G AND 4999 OF THE CODE ARE REPEALED
WITHOUT SUCCESSION, THIS SUBPARAGRAPH SHALL BE OF NO FURTHER FORCE OR EFFECT.


 


SECTION 9.                                          REQUIRED PROVISIONS.


 


(A)                                  REGULATORY SUSPENSION AND TERMINATION.


 


(I)            IF THE EXECUTIVE IS SUSPENDED FROM OFFICE AND/OR TEMPORARILY
PROHIBITED FROM PARTICIPATING IN THE CONDUCT OF THE BANK’S AFFAIRS BY A NOTICE
SERVED UNDER SECTION 8(E)(3) (12 U.S.C. § 1818(E)(3)) OR 8(G) (12 U.S.C. §
1818(G)) OF THE FEDERAL DEPOSIT INSURANCE ACT, AS AMENDED, (THE “FDIA”) THE
BANK’S OBLIGATIONS UNDER THIS CONTRACT SHALL BE SUSPENDED AS OF THE DATE OF
SERVICE, UNLESS STAYED BY APPROPRIATE PROCEEDINGS.  IF THE CHARGES IN THE NOTICE
ARE DISMISSED, THE BANK MAY IN ITS DISCRETION (A) PAY THE EXECUTIVE ALL OR PART
OF THE COMPENSATION WITHHELD WHILE THE EXECUTIVE’S CONTRACT OBLIGATIONS WERE
SUSPENDED AND (B) REINSTATE (IN WHOLE OR IN PART) ANY OF THE OBLIGATIONS WHICH
WERE SUSPENDED.


 


(II)           IF THE EXECUTIVE IS REMOVED AND/OR PERMANENTLY PROHIBITED FROM
PARTICIPATING IN THE CONDUCT OF THE BANK’S AFFAIRS BY AN ORDER ISSUED UNDER
SECTION 8(E) (12 U.S.C. § 1818(E)) OR 8(G) (12 U.S.C. § 1818(G)) OF THE FDIA,
ALL OBLIGATIONS OF THE BANK UNDER THIS CONTRACT SHALL TERMINATE AS OF THE
EFFECTIVE DATE OF THE ORDER, BUT VESTED RIGHTS OF THE CONTRACTING PARTIES SHALL
NOT BE AFFECTED.


 


(III)          IF THE BANK IS IN DEFAULT AS DEFINED IN SECTION 3(X) (12 U.S.C. §
1813(X)(1)) OF THE FDIA, ALL OBLIGATIONS OF THE BANK UNDER THIS CONTRACT SHALL
TERMINATE AS OF THE DATE OF DEFAULT, BUT THIS PARAGRAPH SHALL NOT AFFECT ANY
VESTED RIGHTS OF THE CONTRACTING PARTIES.


 


(IV)          ALL OBLIGATIONS OF THE BANK UNDER THIS CONTRACT SHALL BE
TERMINATED, EXCEPT TO THE EXTENT DETERMINED THAT CONTINUATION OF THE CONTRACT IS
NECESSARY FOR THE CONTINUED OPERATION OF THE INSTITUTION BY THE FEDERAL DEPOSIT
INSURANCE CORPORATION (THE “FDIC”), AT THE TIME THE FDIC ENTERS INTO AN
AGREEMENT

 

7

--------------------------------------------------------------------------------


 


TO PROVIDE ASSISTANCE TO OR ON BEHALF OF THE BANK UNDER THE AUTHORITY CONTAINED
IN SECTION 13(C) (12 U.S.C. § 1823(C)) OF THE FDIA, OR WHEN THE BANK IS
DETERMINED BY THE OFFICE OF THE COMPTROLLER OF THE CURRENCY OR THE FDIC TO BE IN
AN UNSAFE OR UNSOUND CONDITION.  ANY RIGHTS OF THE PARTIES THAT HAVE ALREADY
VESTED, HOWEVER, SHALL NOT BE AFFECTED BY SUCH ACTION.

 


SECTION 10.                                   PRIOR BUSINESS RELATIONSHIPS.
 EXECUTIVE REPRESENTS THAT THERE ARE NO CLAIMS OR ACTIONS, WHETHER PENDING,
THREATENED OR POTENTIAL, WITH RESPECT TO ANY OF HIS PRIOR EMPLOYMENT,
INDEPENDENT CONTRACTOR OR OTHER BUSINESS RELATIONSHIPS THAT PREVENT HIM, OR THAT
WOULD PREVENT HIM, FROM CARRYING OUT HIS DUTIES UNDER THIS AGREEMENT OR THAT
SUBJECTS THE BANK TO ANY POTENTIAL OR ACTUAL LIABILITY. EXECUTIVE AGREES AND
UNDERSTANDS THAT ANY SUCH CLAIM OR ACTION SHALL BE REVIEWED BY THE BOARD AND MAY
BE GROUNDS FOR HIS TERMINATION OF EMPLOYMENT.  NOTWITHSTANDING THE FOREGOING,
THIS SECTION 10 SHALL NOT PREVENT THE BANK FROM PURSUING ANY OTHER REMEDY
AVAILABLE AT LAW OR IN EQUITY.


 


SECTION 11.                                   MISCELLANEOUS.


 


(A)                                  ALL NOTICES HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN WHEN DELIVERED IN PERSON OR WHEN TELECOPIED WITH HARD
COPY TO FOLLOW, OR THREE (3) BUSINESS DAYS AFTER BEING DEPOSITED IN THE UNITED
STATES MAIL, POSTAGE PREPAID, REGISTERED OR CERTIFIED MAIL, OR TWO (2) BUSINESS
DAYS AFTER DELIVERY TO A NATIONALLY RECOGNIZED EXPRESS COURIER, EXPENSES
PREPAID, ADDRESSED AS FOLLOWS:


 

If to Executive:

 

Patrick Fayhee

503 Turnberry Drive

North Aurora, Illinois 60542

 

If to Bank

 

First National Bank of Ottawa

701 LaSalle Street

Ottawa, Illinois 61350

 

and/or at such addresses as may be designated by notice given in accordance with
the provisions hereof.

 


(B)                                 THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS,
SUCCESSORS AND PERMITTED ASSIGNS. NO PARTY SHALL ASSIGN THIS AGREEMENT OR ITS
RIGHTS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY HERETO;
PROVIDED, HOWEVER, THAT THE BANK WILL REQUIRE ANY PERSON OR ENTITY ACQUIRING ALL
OR SUBSTANTIALLY ALL OF THE BUSINESS OF THE BANK (WHETHER BY SALE OF STOCK, SALE
OF ASSETS, MERGER, CONSOLIDATION OR OTHERWISE) TO ASSUME ITS OBLIGATIONS
PURSUANT TO THIS AGREEMENT UPON CLOSING.

 

8

--------------------------------------------------------------------------------


 


(C)                                  THIS AGREEMENT CONTAINS ALL OF THE
AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
THIS AGREEMENT SUPERSEDES ALL OTHER AGREEMENTS, ORAL OR WRITTEN, BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


(D)                                 NO CHANGE OR MODIFICATION OF THIS AGREEMENT
SHALL BE VALID UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY THE PARTIES
HERETO. NO WAIVER OF ANY PROVISION OF THIS AGREEMENT SHALL BE VALID UNLESS IN
WRITING AND SIGNED BY THE WAIVING PARTY. NO WAIVER OF ANY OF THE PROVISIONS OF
THIS AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY OTHER
PROVISION, NOR SHALL ANY WAIVER CONSTITUTE A CONTINUING WAIVER, UNLESS SO
PROVIDED IN THE WAIVER.


 


(E)                                  IF ANY PROVISION OF THIS AGREEMENT (OR
PORTION THEREOF) SHALL, FOR ANY REASON, BE CONSIDERED INVALID OR UNENFORCEABLE
BY ANY COURT OF COMPETENT JURISDICTION AND SUCH PROVISION IS NOT SUBJECT TO
REVISION PURSUANT TO SECTION 8, SUCH PROVISION (OR PORTION THEREOF) SHALL BE
INEFFECTIVE ONLY TO THE EXTENT OF SUCH INVALIDITY OR UNENFORCEABILITY, AND THE
REMAINING PROVISIONS OF THIS AGREEMENT (OR PORTIONS THEREOF) SHALL NEVERTHELESS
BE VALID, ENFORCEABLE AND OF FULL FORCE AND EFFECT.


 


(F)                                    THE SECTION HEADINGS OR TITLES HEREIN ARE
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE DEEMED A PART OF THIS
AGREEMENT.


 


(G)                                 THIS AGREEMENT SHALL BE GOVERNED AND
CONTROLLED AS A VALIDITY, ENFORCEMENT, INTERPRETATION, CONSTRUCTION, EFFECT AND
IN ALL OTHER RESPECTS BY THE LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE IN THAT STATE (OTHER THAN ANY CONFLICT OF LAWS RULE WHICH MIGHT
RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION).

 

 

The parties have executed this Agreement on the date first above written.

 

 

 

FIRST NATIONAL BANK OF OTTAWA

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

9

--------------------------------------------------------------------------------


 

 

EXECUTIVE

 

 

 

 

 

 

PATRICK FAYHEE

 

10

--------------------------------------------------------------------------------